NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT


MICHAEL J. WILLETT,                     )
                                        )
             Appellant,                 )
                                        )
v.                                      )      Case No. 2D17-4592
                                        )
DAWN D. WILLETT,                        )
                                        )
             Appellee.                  )
                                        )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for
Lee County; G. Keith Cary, Judge.

Robert E. Greenberg of Greenstein,
DeLorme & Luchs, P.A., Washington,
District of Columbia, and Douglas E.
Spiegel, of Douglas E. Spiegel, P.A.,
Fort Myers, for Appellant.

Stacy L. Sherman of Stacy L. Sherman,
P.A., Cape Coral, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and ATKINSON, JJ., Concur.